DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending in this application.

Response to Arguments
Applicant' s arguments regarding the rejections of claims 1-13 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-19 and 21.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-19 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
Mohanta and Ji fail to teach determine that a maximum quantity of cross-cluster migration recommendations have been met based on the cross-cluster migration recommendation being generated; and migrate the workload from the source cluster to the destination cluster based at least in part on the maximum quantity of cross-cluster migration recommendations being met.
Dependent claims are patentable based on their dependence on the independent claims.

Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), the examiner respectfully disagrees. First, an understanding of what this limitation means must be obtained. The specification of the instant application recites: in paragraph [0066] that “In step 424, the cross-cluster load balancer 139 can determine if a maximum number of cross-cluster migration recommendations 263 is met. The number of migrations can be limited to a predetermined number of recommendations. If the total number of cross-cluster migration recommendations 263 is up to the maximum number, then the process can move to step 427. Otherwise, if the total number of cross-cluster migration recommendations 263 is less than the predetermined maximum, then the process can move step 430.” and in paragraph [0068] that “In step 430, the cross-cluster load balancer 139 can determine whether there are additional hosts 115 that have not been analyzed as destination candidates for the workload 145”. Therefore, the maximum quantity of cross-cluster migration recommendations is met when all the migration destination clusters have been analyzed. 
Mohanta teaches this limitation because Mohanta recites: in paragraph [0083] that “At block 504, a cluster value is determined for a plurality of clusters. The plurality of clusters may include the clusters that are part of the federation of clusters”, in paragraph [0086] that “the determination of cluster value at block 504, and the consequent rank ordering of the clusters at block 510, may have to be performed prior to each target cluster selection”, in paragraph [0087] that “Subsequently, at block 512, the movement of the first VM data may be attempted in the target cluster”, in paragraph [0106] that “the first cluster value refers to the cluster value determined for each target cluster prior to movement of the first VM data”, and in paragraph [0031] that “If the movement of the first VM data is performed in response to a determination to migrate the first VM, the movement of the first VM data may involve migrating the first VM data to the target cluster from the first cluster”. Mohanta discloses that all potential target clusters must be analyzed to determine a cluster value prior to a target cluster being selected and prior to the VM data being migrated to the selected target cluster. Therefore, a maximum quantity of cross-cluster migration recommendations is met because all (the max number) of the potential target clusters are analyzed prior to migration. Mohanta teaches that it is determined whether the maximum quantity of cross-cluster migration recommendations is met based on the cross-cluster migration recommendation being generated because cluster values which indicate cross-cluster migration recommendations have to be generated for each potential target cluster and they determine the ranking potential target clusters. Therefore, if all cluster values have been generated then it indicates that the maximum quantity of cross-cluster migration recommendations have been met.

As to point (b), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.

Claim Objections
Claims 1, 6, and 14 are objected to because of the following informalities: “a maximum quantity of cross-cluster migration recommendations have been met” should be “a maximum quantity of cross-cluster migration recommendations has been met”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 6, and 14 (line numbers refer to claim 1):
	Lines 21-22 recite “determine that a maximum quantity of cross-cluster migration recommendations have been met based on the cross-cluster migration recommendation being generated” but this is not supported by the specification. The specification recites in paragraph [0066] that “In step 424, the cross-cluster load balancer 139 can determine if a maximum number of cross-cluster migration recommendations 263 is met. The number of migrations can be limited to a predetermined number of recommendations. If the total number of cross-cluster migration recommendations 263 is up to the maximum number, then the process can move to step 427.” A determination of whether or not the maximum quantity of cross-cluster migration recommendations has been met is based on if the total number of cross-cluster migration recommendations is equal to the maximum number of cross-cluster migration recommendations. 

	Claims 2-5, 7-13, 15-19, and 21 are dependent claims of claims 1, 6, and 14 and fail to resolve the deficiencies of claims 1, 6, and 14. Therefore, they are rejected for the same reasons as claims 1, 6, and 14 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 6, and 14 (line numbers refer to claim 1):
Lines 21-24 recite “determine that a maximum quantity of cross-cluster migration recommendations have been met based on the cross-cluster migration recommendation being generated; and migrate the workload from the source cluster to the destination cluster based at least in part on the maximum quantity of cross-cluster migration recommendations being met” and line 18 recites “generate a cross-cluster migration recommendation” so it is unclear how it can be determined whether or not a maximum quantity of cross-cluster migration recommendations has been met when only one cross-cluster migration recommendation is generated. Also, it is unclear as to what it means by a maximum quantity of cross-cluster migration recommendations being met (If there is a maximum quantity, then it must be compared to another value to determine if it is met.).

As per claim 14:
	Lines 3-4 recite “identifying a destination cluster for a migration of the workload from a source cluster to the destination cluster” and lines 9-10 recite “generating a cross-cluster migration recommendation to migrate the workload from the source cluster to the destination cluster” but it is unclear why a cross-cluster migration recommendation needs to be generated when a destination cluster has already been identified. 

As per claim 21:
	Lines 2-4 recite “proposing the cross-cluster migration recommendation for authorization and; reserving a resource associated with the cross-cluster migration recommendation for a time period for receiving the authorization of the cross-cluster migration recommendation” and claim 14, which claim 21 depends upon, recites that cross-cluster migration gain and whether or not the maximum quantity of cross-cluster migration recommendations has been met are parameters to determine whether or not to migrate the workload. Therefore, it is unclear whether authorization of the cross-cluster migration recommendation is another parameter that must be met to migrate the workload. 

Claims 2-5, 7-13, and 15-19 are dependent claims of claims 1, 6, and 14, so they are rejected for the same reasons as claims 1, 6, and 14 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanta et al. (US 20200225970 A1 herein Mohanta) in view of Ji et al. (US 8095929 B1 herein Ji).
Mohanta and Ji were cited in a previous office action.

As per claim 1, Mohanta teaches the invention substantially as claimed including a non-transitory computer-readable medium comprising program instructions that when executed cause at least one computing device to at least ([0044] lines 1-4 It may be understood that steps of the method 300 may be performed by programmed computing devices and may be executed based on instructions stored in a non-transitory computer readable medium.): 
identify a set of clusters to analyze for cross-cluster workload migration, wherein a respective cluster comprises a storage area network that aggregates storage available to physical resources of the respective cluster (Fig. 2, item 202 first cluster, item 204 second cluster, item 206 third cluster; [0039] lines 1-6 the first VM data 228 may have to be moved from the first cluster 202 to another cluster. The movement of the first VM data 228 may have to be performed for various reasons, such as in response to a determination that the first VM 224 is to be migrated from the first cluster 202; [0036] lines 1-5 Each cluster is capable of storing data. For instance, each node of each cluster may include a storage, such as a hard disk drive (HDD), a solid-state disk drive (SSD), a combination of HDD and SSD, or any other persistent storage (as physical resources); [0033] lines 7-10 A cluster may be a collection of computing nodes, also referred to as nodes, located at a single physical site or distributed across multiple physical sites, connected over a communication network); 
generate a ranked list of the set of clusters, wherein the ranked list is sorted based at least in part on a cluster resource usage of the respective cluster of the set of clusters ([0022] lines 1-2 enables rank ordering of clusters based on attributes of the cluster; [0092] lines 9-11 attributes may include health of the cluster, network speed of the cluster, workload of the cluster, and performance of the cluster; [0093] lines 8-10 The workload of the cluster may correspond to an amount of processor, memory, or storage of the cluster that is being consumed);
identify a source cluster for cross-cluster migration, wherein the source cluster is identified based at least in part on a ranking of the source cluster in the ranked list of the set of clusters ([0047] lines 10-13 the receiving of the VM attributes and the determination of the movement values may be initiated in response to a detection that the health of a source cluster, i.e., the cluster on which the VMs are hosted, is degraded; abstract lines 8-10 The movement value of the first VM is indicative of a rank order for movement of the first VM data among a plurality of sets of VM data to be moved; [0092] lines 8-10 the rank order of the clusters may have to be computed for each VM for which movement is to be performed); 
determine a cross-cluster migration gain to migrate a workload from the source cluster to a destination cluster, wherein the cross-cluster migration gain is determined based at least in part on: a source hardware resource efficiency of the workload on the source cluster, and a destination hardware resource efficiency of the workload on the destination cluster ([0039] lines 7-13 The migration of the first VM 224, in turn, may have to be performed for various reasons, such as…degraded performance of the first VM 224 (i.e., the first VM 224 unable to meet its Service Level Agreement (SLA) parameters); [0040] lines 9-16 consider that the first cluster 202 is overloaded, due to which the performance of the first VM 224 and the second VM 226 are degraded. Consider also that the first VM 224 is servicing greater number of I/O requests compared to the second VM 226. In such a case, the first VM data 228 may have to be moved before the second VM data 230, to ensure that the performance of the first VM 224 is restored to its optimum level quicker; [0053] lines 5-6 SLA parameters corresponding to a VM demand a high network speed, high processing speed, minimal downtime; [0089] lines 2-7 a target cluster selected for the VM based on the cluster model. Therefore, the present subject matter facilitates moving VM data to clusters that are most suited to store the VM data. This ensures that the performance of the VMs, upon their movement to their respective target clusters, meet the SLA parameters; [0016] lines 4-6 a target cluster to which the VM data is to be moved may also be selected based on attributes of clusters; [0092] lines 9-11 attributes may include health of the cluster, network speed of the cluster, workload of the cluster, and performance of the cluster; [0093] lines 6-16 The network speed may refer to a speed at which the cluster can receive data…The workload of the cluster may correspond to an amount of processor, memory, or storage of the cluster that is being consumed…The performance of the cluster may include, for example, a speed at which the cluster services I/O requests. As will be appreciated, the aforementioned cluster attributes indicate how effectively a cluster can handle the VM data and host the VM.); 
generate a cross-cluster migration recommendation to migrate the workload from the source cluster to the destination cluster based at least in part on the cross-cluster migration gain and a predetermined cross-cluster migration cost (Fig. 8, item 818 Instructions to select a cluster of nodes among a plurality of clusters of nodes to which the first VM data is to be moved based on a cluster value of each of the plurality of clusters of nodes, wherein the cluster values of the plurality of clusters of nodes are determined based on a cluster model indicating dependence of cluster value of a cluster on a plurality of cluster attributes of the cluster; [0054] lines 3-5 the VM attributes of VM class and VM type may indicate the amount of permissible downtime for the VM; [0078] lines 8-9 indicate the amount of time (as cost) that may be consumed in movement of the VM data; [0085] lines 4-6 the plurality of clusters may be rank ordered based on their respective cluster values and the topmost cluster in the rank order may be selected as the target cluster; [0092] lines 6-11 The attributes of a cluster may include attributes that determine the suitability of the cluster to store VM data of a VM and/or suitability of the cluster to host the VM. In an example, the attributes may include health of the cluster, network speed of the cluster, workload of the cluster, and performance of the cluster; [0094] lines 1-6 the cluster attributes may include attributes that depend both on the cluster and the VM for which the VM data is to be moved. Such attributes indicate the suitability of the cluster to host a particular VM or to store the VM data or may indicate the compatibility between the VM/VM data and the cluster); 
determine that a maximum quantity of cross-cluster migration recommendations have been met based on the cross-cluster migration recommendation being generated; and 
migrate the workload from the source cluster to the destination cluster based at least in part on the maximum quantity of cross-cluster migration recommendations being met
 (Fig. 5; [0031] line 6-10 If the movement of the first VM data is performed in response to a determination to migrate the first VM, the movement of the first VM data may involve migrating the first VM data to the target cluster from the first cluster; [0083] At block 504, a cluster value is determined for a plurality of clusters. The plurality of clusters may include the clusters that are part of the federation of clusters; [0086] the determination of cluster value at block 504, and the consequent rank ordering of the clusters at block 510, may have to be performed prior to each target cluster selection; [0087] Subsequently, at block 512, the movement of the first VM data may be attempted in the target cluster; [0106] the first cluster value refers to the cluster value determined for each target cluster prior to movement of the first VM data; The maximum quantity of cross-cluster migration recommendations is the plurality of clusters because the plurality of clusters includes all potential migration destinations. Once the cluster values for all the migration destinations have been calculated, then a target cluster can be selected and the VM data can be migrated to it.).

	Mohanta fails to teach wherein the cross-cluster migration gain is determined based at least in part on a gain rate and a gain duration, the gain rate being based at least in part on: a source hardware resource efficiency of the workload on the source cluster, and a destination hardware resource efficiency of the workload on the destination cluster, wherein the gain duration is an estimated duration of the gain rate at the destination cluster and being based at least in part on a workload migration behavior and a cross-cluster migration time and that the recommendation to migrate the workload based at least in part on the cross-cluster migration gain being greater than a cross-cluster migration cost.

However, Ji teaches wherein the cross-cluster migration gain is determined based at least in part on a gain rate and a gain duration, the gain rate being based at least in part on: a source hardware resource efficiency of the workload on the source cluster, and a destination hardware resource efficiency of the workload on the destination cluster, wherein the gain duration is an estimated duration of the gain rate at the destination cluster and being based at least in part on a workload migration behavior and a cross-cluster migration time (Col. 6 lines 32-33 determining a second time duration for the first resource type gain at the destination system; Col. 6 lines 58-60 virtual machines, can be moved from one computer system to another computer system in order to balance the load; Col. 9 lines 25-28 A process (such as a virtual machine) can be migrated to a computer system in the same cluster, but need not be as it could be migrated to a computer system in a different cluster; Col. 9 lines 43-45 A migration time, estimated stable time and other related time periods, that will be discussed in more detail below, are determined at step 510; Col. 10 lines 15-28 An estimated stable period (ESP) is determined by analysis of the recorded load history, for example, for the past hour, to identify the weighted average time period that the loads were stable. It is assumed that the resource gain computed from the current loads (as workload migration behavior) will last for the estimated stable period. "Current load" refers to a load estimate based on statistics of the most recent N minutes, where N is a configurable parameter and defaults to 5. In one embodiment of the present invention, the estimated stable period is set to be the shorter of the source system estimated stable period and the destination system estimated stable period; Col. 10 lines 50-55 The migration gain is computed using the current loads for the shortest stable period. If the migration is expected to take longer than the shortest stable period, the migration gain using the "worst-case" loads in the load history for the excess migration time is computed; Col. 11 lines 1-7 Resource gain (be it current or worst-case) is the delta in resource available to and wanted by VMs on the source and destination hosts, before and after the migration. That is, gain=(srcWantedAndAvailAfterMigration+dstWantedAndAvailAfterMigration)-(srcWantedAndAvailBeforeMigration+dstWantedAndAvailBeforeMigration); Col. 11 lines 40-42 The estimated migration gain is weighted by the expected length of the migration, while the post-migration gain is weighted by the expected stable load duration; Col. 12 lines 40-46 The net resource gain of a migration is the sum of the current gain, worst-case gain, current migration gain and worst-case migration gain, each weighted by its estimated duration, as represented in FIG. 6. It should be noted that the example represented in FIG. 6 shows that the migration time is shorter than the estimated stable time. And, as a result, the worst-case migration gain has a weight of 0.); 
recommendation to migrate the workload based at least in part on the cross-cluster migration gain being greater than a cross-cluster migration cost (Col. 9 lines 25-28 A process (such as a virtual machine) can be migrated to a computer system in the same cluster, but need not be as it could be migrated to a computer system in a different cluster; Col. 12 lines 22-30  In another non-limiting example, if a candidate migration has the following characteristics, for the CPU resource: the net gain based on current loads is 1000 MHz (Current Gain) but will last 3 minutes (ESP), and the migration cost is 500 MHz (CurrentMigrationLoss or Worst-caseMigrationLoss, depending on whether ESP&gt;MigrationTime) and the migration will take 2 minutes (migration time), then the cost-benefit metric is 1000*3-500*2=2000; Col. 12 line 47-Col. 13 line 27 The final score for each candidate migration is a function of both the load-balancing and cost-benefit metrics. In one embodiment, a 5-point rating mechanism is implemented to integrate the two metrics. The migration is recommended if and only if the sum of its ratings in both metrics is greater than 0. Each metric is mapped to one of the following 5 ratings:…1--accept if the other metric is neutral 2--strongly accept, or reject only if the other rating is definitely reject. The following is pseudo-code for mapping a cost-benefit that is using relative, i.e., normalized, values, e.g., net gain divided by the source system and destination system capacity and reductions expressed as percentages:…else if (costbenefit≤0.1){ // The move improves resource availability, so accepts it unless // the other metric rejects it. This is less likely to happen // though because the cost benefit metric is typically more // conservative than the load balance metric. So this rating is // useful in the case that the move improves load balance // by an amount below threshold, but has a positive gain in // resource availability due to stability of the loads or low // migration cost or both. return 1; } else { // The move improves resource availability by a significant // amount (10%), so accepts it unless the other metric strongly // rejects it. return 2).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta with the teachings of Ji because Ji’s teaching of determining migration gain based on gain duration at a destination cluster makes sure that the benefit of migrating lasts long enough to make up for the costs and Ji’s teaching of  migrating when gains are greater than costs provides the advantage of determining not to migrate when such migration is not beneficial (see Ji, Col. 5 lines 37-38 There is also a risk associated with a migration in that the benefit may not last long enough to offset the cost; Col. 6 line 63-Col. 7 line 4 While it has been established that imbalances and resource loads can be detected and then mitigated by this migration, there may be situations where migration of a particular virtual machine is not advantageous. Determining when a proposed migration will not be beneficial, from a resource usage perspective, can be advantageous by not "wasting" the resources necessary to complete the migration if the benefits of such a migration are not worthwhile).
	
As per claim 2, Mohanta and Ji teach the non-transitory computer-readable medium of claim 1. Mohanta specifically teaches wherein the program instructions further cause the at least one computing device to at least: determine the source hardware resource efficiency based at least in part on hardware resources of a source host of the source cluster; determine the destination hardware resource efficiency based at least in part on hardware resources of a destination host of the destination cluster  ([0045] lines 6-9 The plurality of VM attributes may include, for example, replication factor, frequency of access, VM type, last access, VM class, and health of a cluster of nodes that hosts the VM (“source cluster”); [0039] lines 7-13 The migration of the first VM 224, in turn, may have to be performed for various reasons, such as degradation in health of the first cluster 202, deletion of the first cluster 202 from the federation of clusters, load balancing, degraded performance of the first VM 224 (i.e., the first VM 224 unable to meet its Service Level Agreement (SLA) parameters); [0016] lines 4-6 a target cluster to which the VM data is to be moved may also be selected based on attributes of clusters; [0092] lines 6-11 The attributes of a cluster may include attributes that determine the suitability of the cluster to store VM data of a VM and/or suitability of the cluster to host the VM. In an example, the attributes may include health of the cluster, network speed of the cluster, workload of the cluster, and performance of the cluster; [0093] lines 6-16 The network speed may refer to a speed at which the cluster can receive data…The workload of the cluster may correspond to an amount of processor, memory, or storage of the cluster that is being consumed…The performance of the cluster may include, for example, a speed at which the cluster services I/O requests. As will be appreciated, the aforementioned cluster attributes indicate how effectively a cluster can handle the VM data and host the VM); and
wherein the cross-cluster migration recommendation specifies the destination host and a destination storage area network of the destination cluster ([0090] lines 2-3 a target node may be selected in the target cluster to which the VM data is to be moved; [0036] lines 1-5 Each cluster is capable of storing data. For instance, each node of each cluster may include a storage, such as a hard disk drive (HDD), a solid-state disk drive (SSD), a combination of HDD and SSD, or any other persistent storage; [0033] lines 7-10 A cluster may be a collection of computing nodes, also referred to as nodes, located at a single physical site or distributed across multiple physical sites, connected over a communication network; [0094] lines 1-6 In an example, the cluster attributes may include attributes that depend both on the cluster and the VM for which the VM data is to be moved. Such attributes indicate the suitability of the cluster to host a particular VM or to store the VM data or may indicate the compatibility between the VM/VM data and the cluster.).

As per claim 6, Mohanta teaches a system, comprising: at least one computing device; and program instructions stored in a datastore and executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to at least ([0044] lines 1-4 It may be understood that steps of the method 300 may be performed by programmed computing devices and may be executed based on instructions stored in a non-transitory computer readable medium): 
determine a cross-cluster migration gain based at least in part on a hardware resource efficiency benefit associated with a migration of a workload from a source cluster to a destination cluster ([0039] lines 7-13 The migration of the first VM 224, in turn, may have to be performed for various reasons, such as…degraded performance of the first VM 224 (i.e., the first VM 224 unable to meet its Service Level Agreement (SLA) parameters); [0040] lines 9-16 consider that the first cluster 202 is overloaded, due to which the performance of the first VM 224 and the second VM 226 are degraded. Consider also that the first VM 224 is servicing greater number of I/O requests compared to the second VM 226. In such a case, the first VM data 228 may have to be moved before the second VM data 230, to ensure that the performance of the first VM 224 is restored to its optimum level quicker; [0053] lines 5-6 SLA parameters corresponding to a VM demand a high network speed, high processing speed, minimal downtime; [0089] lines 3-7 the present subject matter facilitates moving VM data to clusters that are most suited to store the VM data. This ensures that the performance of the VMs, upon their movement to their respective target clusters, meet the SLA parameters; [0016] lines 4-6 a target cluster to which the VM data is to be moved may also be selected based on attributes of clusters; [0092] lines 9-11 attributes may include health of the cluster, network speed of the cluster, workload of the cluster, and performance of the cluster; [0093] lines 6-16 The network speed may refer to a speed at which the cluster can receive data…The workload of the cluster may correspond to an amount of processor, memory, or storage of the cluster that is being consumed…The performance of the cluster may include, for example, a speed at which the cluster services I/O requests. As will be appreciated, the aforementioned cluster attributes indicate how effectively a cluster can handle the VM data and host the VM.); 
generate a cross-cluster migration recommendation to migrate the workload from the source cluster to the destination cluster based at least in part on the cross-cluster migration gain and a predetermined cross-cluster migration cost (Fig. 8, item 818 Instructions to select a cluster of nodes among a plurality of clusters of nodes to which the first VM data is to be moved based on a cluster value of each of the plurality of clusters of nodes, wherein the cluster values of the plurality of clusters of nodes are determined based on a cluster model indicating dependence of cluster value of a cluster on a plurality of cluster attributes of the cluster; [0054] lines 3-5 the VM attributes of VM class and VM type may indicate the amount of permissible downtime for the VM; [0078] lines 8-9 indicate the amount of time (as cost) that may be consumed in movement of the VM data; [0085] lines 4-6 the plurality of clusters may be rank ordered based on their respective cluster values and the topmost cluster in the rank order may be selected as the target cluster; [0092] lines 6-11 The attributes of a cluster may include attributes that determine the suitability of the cluster to store VM data of a VM and/or suitability of the cluster to host the VM. In an example, the attributes may include health of the cluster, network speed of the cluster, workload of the cluster, and performance of the cluster; [0094] lines 1-6 the cluster attributes may include attributes that depend both on the cluster and the VM for which the VM data is to be moved. Such attributes indicate the suitability of the cluster to host a particular VM or to store the VM data or may indicate the compatibility between the VM/VM data and the cluster); 
determine that a maximum quantity of cross-cluster migration recommendations have been met based on the cross-cluster migration recommendation being generated; and initiate the migration of the workload from the source cluster to the destination cluster based at least in part on the maximum quantity of cross-cluster migration recommendations being met (Fig. 5; [0031] line 6-10 If the movement of the first VM data is performed in response to a determination to migrate the first VM, the movement of the first VM data may involve migrating the first VM data to the target cluster from the first cluster; [0083] At block 504, a cluster value is determined for a plurality of clusters. The plurality of clusters may include the clusters that are part of the federation of clusters; [0086] the determination of cluster value at block 504, and the consequent rank ordering of the clusters at block 510, may have to be performed prior to each target cluster selection; [0087] Subsequently, at block 512, the movement of the first VM data may be attempted in the target cluster; [0106] the first cluster value refers to the cluster value determined for each target cluster prior to movement of the first VM data; The maximum quantity of cross-cluster migration recommendations is the plurality of clusters because the plurality of clusters includes all potential migration destinations. Once the cluster values for all the migration destinations have been calculated, then a target cluster can be selected and the VM data can be migrated to it.).

Mohanta fails to teach a cross-cluster migration gain based at least in part on a gain rate and a gain duration, the gain rate being based at least in part on a hardware resource efficiency benefit associated with a migration of a workload from a source cluster to a destination cluster, wherein the gain duration is an estimated duration of the gain rate at the destination cluster and being based at least in part on a workload migration behavior and a cross-cluster migration time and a recommendation to migrate the workload based at least in part on the cross-cluster migration gain being greater than a cross-cluster migration cost.

However, Ji teaches a cross-cluster migration gain based at least in part on a gain rate and a gain duration, the gain rate being based at least in part on a hardware resource efficiency benefit associated with a migration of a workload from a source cluster to a destination cluster, wherein the gain duration is an estimated duration of the gain rate at the destination cluster and being based at least in part on a workload migration behavior and a cross-cluster migration time (Col. 6 lines 32-33 determining a second time duration for the first resource type gain at the destination system; Col. 6 lines 58-60 virtual machines, can be moved from one computer system to another computer system in order to balance the load; Col. 9 lines 25-28 A process (such as a virtual machine) can be migrated to a computer system in the same cluster, but need not be as it could be migrated to a computer system in a different cluster; Col. 9 lines 43-45 A migration time, estimated stable time and other related time periods, that will be discussed in more detail below, are determined at step 510; Col. 10 lines 15-28 An estimated stable period (ESP) is determined by analysis of the recorded load history, for example, for the past hour, to identify the weighted average time period that the loads were stable. It is assumed that the resource gain computed from the current loads (as workload migration behavior) will last for the estimated stable period. "Current load" refers to a load estimate based on statistics of the most recent N minutes, where N is a configurable parameter and defaults to 5. In one embodiment of the present invention, the estimated stable period is set to be the shorter of the source system estimated stable period and the destination system estimated stable period; Col. 10 lines 50-55 The migration gain is computed using the current loads for the shortest stable period. If the migration is expected to take longer than the shortest stable period, the migration gain using the "worst-case" loads in the load history for the excess migration time is computed; Col. 11 lines 1-7 Resource gain (be it current or worst-case) is the delta in resource available to and wanted by VMs on the source and destination hosts, before and after the migration. That is, gain=(srcWantedAndAvailAfterMigration+dstWantedAndAvailAfterMigration)-(srcWantedAndAvailBeforeMigration+dstWantedAndAvailBeforeMigration); Col. 11 lines 40-42 The estimated migration gain is weighted by the expected length of the migration, while the post-migration gain is weighted by the expected stable load duration; Col. 12 lines 40-46 The net resource gain of a migration is the sum of the current gain, worst-case gain, current migration gain and worst-case migration gain, each weighted by its estimated duration, as represented in FIG. 6. It should be noted that the example represented in FIG. 6 shows that the migration time is shorter than the estimated stable time. And, as a result, the worst-case migration gain has a weight of 0.); 
recommendation to migrate the workload based at least in part on the cross-cluster migration gain being greater than a cross-cluster migration cost (Col. 9 lines 25-28 A process (such as a virtual machine) can be migrated to a computer system in the same cluster, but need not be as it could be migrated to a computer system in a different cluster; Col. 12 lines 22-30  In another non-limiting example, if a candidate migration has the following characteristics, for the CPU resource: the net gain based on current loads is 1000 MHz (Current Gain) but will last 3 minutes (ESP), and the migration cost is 500 MHz (CurrentMigrationLoss or Worst-caseMigrationLoss, depending on whether ESP&gt;MigrationTime) and the migration will take 2 minutes (migration time), then the cost-benefit metric is 1000*3-500*2=2000; Col. 12 line 47-Col. 13 line 27 The final score for each candidate migration is a function of both the load-balancing and cost-benefit metrics. In one embodiment, a 5-point rating mechanism is implemented to integrate the two metrics. The migration is recommended if and only if the sum of its ratings in both metrics is greater than 0. Each metric is mapped to one of the following 5 ratings:…1--accept if the other metric is neutral 2--strongly accept, or reject only if the other rating is definitely reject. The following is pseudo-code for mapping a cost-benefit that is using relative, i.e., normalized, values, e.g., net gain divided by the source system and destination system capacity and reductions expressed as percentages:…else if (costbenefit≤0.1){ // The move improves resource availability, so accepts it unless // the other metric rejects it. This is less likely to happen // though because the cost benefit metric is typically more // conservative than the load balance metric. So this rating is // useful in the case that the move improves load balance // by an amount below threshold, but has a positive gain in // resource availability due to stability of the loads or low // migration cost or both. return 1; } else { // The move improves resource availability by a significant // amount (10%), so accepts it unless the other metric strongly // rejects it. return 2).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta with the teachings of Ji because Ji’s teaching of determining migration gain based on gain duration at a destination cluster makes sure that the benefit of migrating lasts long enough to make up for the costs and Ji’s teaching of  migrating when gains are greater than costs provides the advantage of determining not to migrate when such migration is not beneficial (see Ji, Col. 5 lines 37-38 There is also a risk associated with a migration in that the benefit may not last long enough to offset the cost; Col. 6 line 63-Col. 7 line 4 While it has been established that imbalances and resource loads can be detected and then mitigated by this migration, there may be situations where migration of a particular virtual machine is not advantageous. Determining when a proposed migration will not be beneficial, from a resource usage perspective, can be advantageous by not "wasting" the resources necessary to complete the migration if the benefits of such a migration are not worthwhile).

As per claim 7, Mohanta and Ji teach the system of claim 6. Mohanta specifically teaches wherein the program instructions, when executed by the at least one computing device, cause the at least one computing device to at least: identify a plurality of clusters of a networked environment, wherein the plurality of clusters comprises the source cluster and the destination cluster, and a respective cluster comprises a datastore connected to a set of hosts of the respective cluster (Fig. 2, 220 communication network, 202 first cluster, 204 second cluster, 206 third cluster, 222 first storage pool; [0103] line 8 cluster of nodes that hosts the VM; [0036] lines 1-9 Each cluster is capable of storing data. For instance, each node of each cluster may include a storage, such as a hard disk drive (HDD), a solid-state disk drive (SSD), a combination of HDD and SSD, or any other persistent storage. In an example, the storage of all nodes of a cluster may be managed as a single storage pool. For instance, the storage of the first node 208 and of the second node 210 of the first cluster 202 may be managed as a first storage pool 222 of the first cluster 202; [0045] a cluster of nodes that hosts the VM (“source cluster”); [0086] the rank ordering the clusters used for selecting target cluster).

As per claim 11, Mohanta and Ji teach the system of claim 6. Mohanta specifically teaches wherein the program instructions, when executed by the at least one computing device, cause the at least one computing device to at least: determine a source hardware resource efficiency based at least in part on cluster resource data received from a source cluster statistics updater for the source cluster [0039] lines 7-12 The migration of the first VM 224, in turn, may have to be performed for various reasons, such as degradation in health of the first cluster 202, deletion of the first cluster 202 from the federation of clusters, load balancing, degraded performance of the first VM 224 (i.e., the first VM 224 unable to meet its Service Level Agreement (SLA) parameters); [0050] lines 9-11 the knowledgebase 306 is continuously updated with new sets of VM attribute data); and 
determine a destination hardware resource efficiency based at least in part on cluster resource data received from a destination cluster statistics updater for the destination cluster, wherein the cross-cluster migration gain is determined based at least in part on the source hardware resource efficiency and the destination hardware resource efficiency ([0040] lines 9-16 consider that the first cluster 202 is overloaded, due to which the performance of the first VM 224 and the second VM 226 are degraded. Consider also that the first VM 224 is servicing greater number of I/O requests compared to the second VM 226. In such a case, the first VM data 228 may have to be moved before the second VM data 230, to ensure that the performance of the first VM 224 is restored to its optimum level quicker; [0039] lines 7-13 The migration of the first VM 224, in turn, may have to be performed for various reasons, such as…degraded performance of the first VM 224 (i.e., the first VM 224 unable to meet its Service Level Agreement (SLA) parameters); [0089] lines 3-7 the present subject matter facilitates moving VM data to clusters that are most suited to store the VM data. This ensures that the performance of the VMs, upon their movement to their respective target clusters, meet the SLA parameters (as gain); [0016] lines 4-6 a target cluster to which the VM data is to be moved may also be selected based on attributes of clusters; [0092] lines 9-11 attributes may include health of the cluster, network speed of the cluster, workload of the cluster, and performance of the cluster; [0093] lines 6-16 The network speed may refer to a speed at which the cluster can receive data…The workload of the cluster may correspond to an amount of processor, memory, or storage of the cluster that is being consumed…The performance of the cluster may include, for example, a speed at which the cluster services I/O requests. As will be appreciated, the aforementioned cluster attributes indicate how effectively a cluster can handle the VM data and host the VM; [0106] lines 13-17 the cluster value for each cluster may be determined prior to movement of each set of VM data, as cluster attributes, based on which the cluster values are determined, may vary from time to time).

As per claim 13, Mohanta and Ji teach the system of claim 6. Mohanta specifically teaches wherein the program instructions, when executed by the at least one computing device, cause the at least one computing device to at least: identify a set of clusters for cross-cluster workload migration analysis (Fig. 2, 202 first cluster, 204 second cluster, 206 third cluster; [0039] lines 1-6 the first VM data 228 may have to be moved from the first cluster 202 to another cluster. The movement of the first VM data 228 may have to be performed for various reasons, such as in response to a determination that the first VM 224 is to be migrated from the first cluster 202); and 
generate a ranked list of the set of clusters based at least in part on a cluster resource usage of a respective cluster of the set of clusters, wherein the source cluster is identified based at least in part on a ranking of the source cluster in the ranked list of the set of clusters ([0047] lines 10-13 the receiving of the VM attributes and the determination of the movement values may be initiated in response to a detection that the health of a source cluster, i.e., the cluster on which the VMs are hosted, is degraded; abstract lines 8-10 The movement value of the first VM is indicative of a rank order for movement of the first VM data among a plurality of sets of VM data to be moved; [0092] lines 8-10 the rank order of the clusters may have to be computed for each VM for which movement is to be performed).

As per claim 14, Mohanta teaches a computer-implemented method, comprising: 
selecting a workload for a cross-cluster migration (Fig. 2; [0010] lines 6-10 If the movement of the first VM data is performed in response to a determination to migrate the first VM, the movement of the first VM data may involve migrating the first VM data to the target cluster from the first cluster; [0017] lines 8-10 The first VM data may have to be moved from the first cluster, for example, in response to a determination (as selecting) that the first VM is to be migrated from the first cluster); 
identifying a destination cluster for a migration of the workload from a source cluster to the destination cluster (Fig. 5, item 512 attempt movement in the selected cluster; [0022] lines 3-4 selecting a target cluster for storing the VM data based on the rank order; [0049] lines 5-10 the movement of the first VM data 228 and the second VM data 230 may involve migration of the first VM data 228 and the second VM data 230, respectively, from the first cluster 202, or may involve creation of backup copies of the first VM data 228 and the second VM data 230 in the target cluster.); and 
determining a cross-cluster migration gain ([0039] lines 7-13 The migration of the first VM 224, in turn, may have to be performed for various reasons, such as…degraded performance of the first VM 224 (i.e., the first VM 224 unable to meet its Service Level Agreement (SLA) parameters); [0040] lines 9-16 consider that the first cluster 202 is overloaded, due to which the performance of the first VM 224 and the second VM 226 are degraded. Consider also that the first VM 224 is servicing greater number of I/O requests compared to the second VM 226. In such a case, the first VM data 228 may have to be moved before the second VM data 230, to ensure that the performance of the first VM 224 is restored to its optimum level quicker; [0053] lines 5-6 SLA parameters corresponding to a VM demand a high network speed, high processing speed, minimal downtime; [0089] lines 2-7 a target cluster selected for the VM based on the cluster model. Therefore, the present subject matter facilitates moving VM data to clusters that are most suited to store the VM data. This ensures that the performance of the VMs, upon their movement to their respective target clusters, meet the SLA parameters); and 
generating a cross-cluster migration recommendation to migrate the workload from the source cluster to the destination cluster based at least in part on the cross-cluster migration gain (Fig. 5, item 510 select the first/next cluster in a rank order of clusters; Fig. 8, item 818 Instructions to select a cluster of nodes among a plurality of clusters of nodes to which the first VM data is to be moved based on a cluster value of each of the plurality of clusters of nodes, wherein the cluster values of the plurality of clusters of nodes are determined based on a cluster model indicating dependence of cluster value of a cluster on a plurality of cluster attributes of the cluster; [0016] lines 4-6 a target cluster to which the VM data is to be moved may also be selected based on attributes of clusters; [0047] lines 6-13 Further, VM attributes of the plurality of VMs may be received in response to a determination that they are to be migrated from the cluster. The determination of the movement value will be explained with reference to FIG. 4(b). In an example, the receiving of the VM attributes and the determination of the movement values may be initiated in response to a detection that the health of a source cluster, i.e., the cluster on which the VMs are hosted, is degraded; [0092] lines 6-11 The attributes of a cluster may include attributes that determine the suitability of the cluster to store VM data of a VM and/or suitability of the cluster to host the VM. In an example, the attributes may include health of the cluster, network speed of the cluster, workload of the cluster, and performance of the cluster; [0094] lines 1-6 the cluster attributes may include attributes that depend both on the cluster and the VM for which the VM data is to be moved. Such attributes indicate the suitability of the cluster to host a particular VM or to store the VM data or may indicate the compatibility between the VM/VM data and the cluster);
determining that a maximum quantity of cross-cluster migration recommendations have been met based on the cross-cluster migration recommendation being generated; and initiating the migration of the workload from the source cluster to the destination cluster based at least in part on the maximum quantity of cross-cluster migration recommendations being met (Fig. 5; [0031] line 6-10 If the movement of the first VM data is performed in response to a determination to migrate the first VM, the movement of the first VM data may involve migrating the first VM data to the target cluster from the first cluster; [0083] At block 504, a cluster value is determined for a plurality of clusters. The plurality of clusters may include the clusters that are part of the federation of clusters; [0086] the determination of cluster value at block 504, and the consequent rank ordering of the clusters at block 510, may have to be performed prior to each target cluster selection; [0087] Subsequently, at block 512, the movement of the first VM data may be attempted in the target cluster; [0106] the first cluster value refers to the cluster value determined for each target cluster prior to movement of the first VM data; The maximum quantity of cross-cluster migration recommendations is the plurality of clusters because the plurality of clusters includes all potential migration destinations. Once the cluster values for all the migration destinations have been calculated, then a target cluster can be selected and the VM data can be migrated to it.).

	Mohanta fails to teach a cross-cluster migration gain based at least in part on a gain rate and a gain duration, the gain duration being an estimated duration of the gain rate at the destination cluster and being based at least in part on a workload migration behavior and a cross-cluster migration time.

	However, Ji teaches a cross-cluster migration gain based at least in part on a gain rate and a gain duration, the gain duration being an estimated duration of the gain rate at the destination cluster and being based at least in part on a workload migration behavior and a cross-cluster migration time (Col. 6 lines 32-33 determining a second time duration for the first resource type gain at the destination system; Col. 6 lines 58-60 virtual machines, can be moved from one computer system to another computer system in order to balance the load; Col. 9 lines 25-28 A process (such as a virtual machine) can be migrated to a computer system in the same cluster, but need not be as it could be migrated to a computer system in a different cluster; Col. 9 lines 43-45 A migration time, estimated stable time and other related time periods, that will be discussed in more detail below, are determined at step 510; Col. 10 lines 15-28 An estimated stable period (ESP) is determined by analysis of the recorded load history, for example, for the past hour, to identify the weighted average time period that the loads were stable. It is assumed that the resource gain computed from the current loads (as workload migration behavior) will last for the estimated stable period. "Current load" refers to a load estimate based on statistics of the most recent N minutes, where N is a configurable parameter and defaults to 5. In one embodiment of the present invention, the estimated stable period is set to be the shorter of the source system estimated stable period and the destination system estimated stable period; Col. 10 lines 50-55 The migration gain is computed using the current loads for the shortest stable period. If the migration is expected to take longer than the shortest stable period, the migration gain using the "worst-case" loads in the load history for the excess migration time is computed; Col. 11 lines 1-7 Resource gain (be it current or worst-case) is the delta in resource available to and wanted by VMs on the source and destination hosts, before and after the migration. That is, gain=(srcWantedAndAvailAfterMigration+dstWantedAndAvailAfterMigration)-(srcWantedAndAvailBeforeMigration+dstWantedAndAvailBeforeMigration); Col. 11 lines 40-42 The estimated migration gain is weighted by the expected length of the migration, while the post-migration gain is weighted by the expected stable load duration; Col. 12 lines 40-46 The net resource gain of a migration is the sum of the current gain, worst-case gain, current migration gain and worst-case migration gain, each weighted by its estimated duration, as represented in FIG. 6. It should be noted that the example represented in FIG. 6 shows that the migration time is shorter than the estimated stable time. And, as a result, the worst-case migration gain has a weight of 0.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta with the teachings of Ji because Ji’s teaching of determining migration gain based on gain duration at a destination cluster makes sure that the benefit of migrating lasts long enough to make up for the costs (see Ji, Col. 5 lines 37-38 There is also a risk associated with a migration in that the benefit may not last long enough to offset the cost).

As per claim 15, Mohanta and Ji teach the computer-implemented method of claim 14. Mohanta specifically teaches a hardware resource efficiency benefit associated with the migration of the workload from the source cluster to the destination cluster ([0039] lines 7-13 The migration of the first VM 224, in turn, may have to be performed for various reasons, such as…degraded performance of the first VM 224 (i.e., the first VM 224 unable to meet its Service Level Agreement (SLA) parameters); [0040] lines 9-16 consider that the first cluster 202 is overloaded, due to which the performance of the first VM 224 and the second VM 226 are degraded. Consider also that the first VM 224 is servicing greater number of I/O requests compared to the second VM 226. In such a case, the first VM data 228 may have to be moved before the second VM data 230, to ensure that the performance of the first VM 224 is restored to its optimum level quicker; [0053] lines 5-6 SLA parameters corresponding to a VM demand a high network speed, high processing speed, minimal downtime; [0089] lines 3-7 the present subject matter facilitates moving VM data to clusters that are most suited to store the VM data. This ensures that the performance of the VMs, upon their movement to their respective target clusters, meet the SLA parameters; In other words, a cross-cluster migration gain is taught because a VM in a first cluster cannot meet SLA parameters such as a network speed, processing speed, or downtime requirement, but when the VM is migrated to a target cluster, the SLA parameters are met. This means that there is a hardware resource efficiency benefit because the first cluster could not reach certain network speed, processing speed, or downtime requirements, but the target cluster is able to meet these requirements meaning that the target cluster is more efficient.).
Additionally, Ji teaches wherein the gain rate is based at least in part on a hardware resource efficiency benefit associated with the migration of the workload from the source cluster to the destination cluster (Col. 5 lines 28-30 The benefit of a migration, i.e., movement of a virtual machine from one system to another, is a "net" or "aggregate" increase in the resources available to demanding VMs; Col. 11 lines 1-7 Resource gain (be it current or worst-case) is the delta in resource available to and wanted by VMs on the source and destination hosts, before and after the migration. That is, gain=(srcWantedAndAvailAfterMigration+dstWantedAndAvailAfterMigration)-(srcWantedAndAvailBeforeMigration+dstWantedAndAvailBeforeMigration; Col. 9 lines 25-28 A process (such as a virtual machine) can be migrated to a computer system in the same cluster, but need not be as it could be migrated to a computer system in a different cluster).

As per claim 19, Mohanta and Ji teach the computer-implemented method of claim 15. Mohanta specifically teaches wherein a respective cluster of a plurality of clusters comprises a storage area network that aggregates storage available to physical resources of the respective cluster, wherein the plurality of clusters comprises the destination cluster and the source cluster ([0036] lines 1-9 Each cluster is capable of storing data. For instance, each node of each cluster may include a storage, such as a hard disk drive (HDD), a solid-state disk drive (SSD), a combination of HDD and SSD, or any other persistent storage (as physical resources). In an example, the storage of all nodes of a cluster may be managed as a single storage pool. For instance, the storage of the first node 208 and of the second node 210 of the first cluster 202 may be managed as a first storage pool 222 of the first cluster 202; [0033] lines 7-10 A cluster may be a collection of computing nodes, also referred to as nodes, located at a single physical site or distributed across multiple physical sites, connected over a communication network; [0045] a cluster of nodes that hosts the VM (“source cluster”); [0086] the rank ordering the clusters used for selecting target cluster).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanta and Ji, as applied to claims 1 and 6 above, in view of Smith (US 10965752 B1).
Smith was cited in the previous office action.

As per claim 3, Mohanta and Ji teach the non-transitory computer-readable medium of claim 1.

Mohanta and Ji fail to teach wherein the set of clusters is identified as a parameter of an application programming interface (API) call that invokes a cross-cluster load balancer to generate the cross-cluster migration recommendation.

	However, Smith teaches wherein the set of clusters is identified as a parameter of an application programming interface (API) call that invokes a cross-cluster load balancer to generate the cross-cluster migration recommendation (Col. 14 lines 42-45 With respect to live migration of a cluster control plane, FIG. 6 illustrates example cluster bridging aggregators configured to route requests, such as API calls, between control planes of two clusters during a live migration; abstract lines 1-2 The technology provides for live migration from a first cluster to a second cluster; Col. 6 lines 38-40 a global load balancer may be configured to route requests to workloads running in both the source cluster and the destination cluster.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta and Ji with the teachings of Smith because Smith’s teaching of an API call allows for users to control migration (see Smith, Col. 12 lines 24-28 The API server 440 may be configured to receive requests, such as incoming API calls from a user application or from workloads running on the worker nodes, and manage the worker nodes 420, 430 to run workloads for handling these API calls.).
	
As per claim 8, it is a system claim of claim 3, and therefore it’s rejected for the same reasons as claim 3 above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanta, Ji, and Smith, as applied to claim 3 above, in view of Wiggers et al. (US 10430248 B2 herein Wiggers).
Wiggers was cited in the previous office action.
As per claim 4, Mohanta, Ji, and Smith teach the non-transitory computer-readable medium of claim 3. Smith specifically teaches wherein the API call invokes the cross-cluster load balancer, and the workload is migrated based at least in part on the cross-cluster migration recommendation (Col. 14 lines 42-45 With respect to live migration of a cluster control plane, FIG. 6 illustrates example cluster bridging aggregators configured to route requests, such as API calls, between control planes of two clusters during a live migration; abstract lines 1-2 The technology provides for live migration from a first cluster to a second cluster; Col. 6 lines 38-40 a global load balancer may be configured to route requests to workloads running in both the source cluster and the destination cluster.).

Mohanta, Ji, and Smith fail to teach wherein the API call invokes the load balancer in an automated mode, and the workload is migrated automatically based at least in part on the migration recommendation.

	However, Wiggers teaches wherein the API call invokes the load balancer in an automated mode, and the workload is migrated automatically based at least in part on the migration recommendation (Col. 7 lines 35-39 schedule engine 226 can enable automatic approval of certain classes of recommendations. For example, evacuation of VMs from a host that is causing an availability risk can be time-critical and could be configured to be automatically approved; Col. 8 lines 36-40 method 400 proceeds to step 404, where scheduler 130 executes a workflow for the recommendation. For example, scheduler 130 can execute a workflow to migrate a virtual resource from one hardware resource to another hardware resource; abstract lines 12-15 The method includes receiving policy data specifying rules applicable to the inventory, determining a set of recommendations for changes to the inventory based on the health score, the resource usage data; Col. 4 lines 25-29 Server 102 can use API 157 to communicate with virtualization environment 156. For example, API 157 can be a REST (Representational State Transfer) API or any other client-server communication protocol.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta , Ji, and Smith with the teachings of Wiggers because Wiggers’s teaching of automatically approving a migration recommendation allows for time-critical migrations to be done quickly (see Wiggers, Col. 7 lines 37-39 evacuation of VMs from a host that is causing an availability risk can be time-critical and could be configured to be automatically approved).

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanta and Ji, as applied to claims 1 and 6 above, in view of Wiggers.

As per claim 5, Mohanta and Ji teach the non-transitory computer-readable medium of claim 1. Mohanta specifically teaches wherein the program instructions further cause the at least one computing device to at least: generate a user interface ([0028] lines 5-6 hardware interfaces that allow interaction with a user) and cross-cluster migration recommendation ([0085] lines 4-6 the plurality of clusters may be rank ordered based on their respective cluster values and the topmost cluster in the rank order may be selected as the target cluster).

Mohanta and Ji fail to teach user interface that presents the migration recommendation); and identify a manual approval of the migration recommendation through the user interface, wherein the workload is migrated in response to the manual approval.

However, Wiggers teaches user interface that presents the migration recommendation (Col. 8 lines 54-55 user application running therein; Col. 4 lines 24-26 Virtualization environment 156 can include an application programming interface (API) 157. Server 102 can use API 157 to communicate with virtualization environment 156; Col. 8 lines 36-40 method 400 proceeds to step 404, where scheduler 130 executes a workflow for the recommendation. For example, scheduler 130 can execute a workflow to migrate a virtual resource from one hardware resource to another hardware resource); and 
identify a manual approval of the migration recommendation through the user interface, wherein the workload is migrated in response to the manual approval (Col. 7 lines 37-44 evacuation of VMs from a host that is causing an availability risk can be time-critical and could be configured to be automatically approved. In contrast, bringing a host back online after maintenance is less critical and can involve manual verification by an administrator that the host is in a healthy state. Such a recommendation can be configured to require explicit approval from an administrator).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta and Ji with the teachings of Wiggers because Wiggers’s teaching of manual approval of migration recommendations allows for less critical recommendations to be approved by an administrator (see Wiggers, Col. 7 lines 40-44 bringing a host back online after maintenance is less critical and can involve manual verification by an administrator that the host is in a healthy state. Such a recommendation can be configured to require explicit approval from an administrator).

As per claim 9, Mohanta and Ji teach the system of claim 6. Mohanta specifically teaches the cross-cluster migration recommendation ([0085] lines 4-6 the plurality of clusters may be rank ordered based on their respective cluster values and the topmost cluster in the rank order may be selected as the target cluster (as cross-cluster migration recommendation)).

Mohanta and Ji fail to teach wherein the migration is initiated automatically based at least in part on the migration recommendation.

However, Wiggers teaches wherein the migration is initiated automatically based at least in part on the migration recommendation (Col. 7 lines 35-39 schedule engine 226 can enable automatic approval of certain classes of recommendations. For example, evacuation of VMs from a host that is causing an availability risk can be time-critical and could be configured to be automatically approved; Col. 8 lines 36-40 method 400 proceeds to step 404, where scheduler 130 executes a workflow for the recommendation. For example, scheduler 130 can execute a workflow to migrate a virtual resource from one hardware resource to another hardware resource).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta and Ji with the teachings of Wiggers because Wiggers’s teaching of automatically approving a migration recommendation allows for time-critical migrations to be done quickly (see Wiggers, Col. 7 lines 37-39 evacuation of VMs from a host that is causing an availability risk can be time-critical and could be configured to be automatically approved).
	
As per claim 10, Mohanta and Ji teach the system of claim 6. Mohanta specifically teaches the cross-cluster migration recommendation ([0085] lines 4-6 the plurality of clusters may be rank ordered based on their respective cluster values and the topmost cluster in the rank order may be selected as the target cluster (as cross-cluster migration recommendation)).
Additionally, Wiggers teaches wherein the migration is initiated in response to a manual approval of the migration recommendation (Col. 7 lines 37-44 evacuation of VMs from a host that is causing an availability risk can be time-critical and could be configured to be automatically approved. In contrast, bringing a host back online after maintenance is less critical and can involve manual verification by an administrator that the host is in a healthy state. Such a recommendation can be configured to require explicit approval from an administrator; Col. 8 lines 36-40 method 400 proceeds to step 404, where scheduler 130 executes a workflow for the recommendation. For example, scheduler 130 can execute a workflow to migrate a virtual resource from one hardware resource to another hardware resource).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanta and Ji, as applied to claim 6 above, in view of Takamatsu et al. (US 20070294562 A1 herein Takamatsu).
Takamatsu was cited in the previous office action.

As per claim 12, Mohanta and Ji teach the system of claim 6. Mohanta specifically teaches wherein the program instructions, when executed by the at least one computing device, cause the at least one computing device to at least: iteratively determine a plurality of cross-cluster migration gains corresponding to a plurality of hosts of the destination cluster to identify a destination host, wherein the destination host comprises a cross-cluster migration gain ([0090] lines 2-5 a target node may be selected in the target cluster to which the VM data is to be moved. Such a selection of the target node may be performed based on various parameters of each node in the target cluster; [0103] line 8 cluster of nodes that hosts the VM; [0092] lines 6-9 The attributes of a cluster may include attributes that determine the suitability of the cluster to store VM data of a VM and/or suitability of the cluster to host the VM; [0039] lines 7-13 The migration of the first VM 224, in turn, may have to be performed for various reasons, such as…degraded performance of the first VM 224 (i.e., the first VM 224 unable to meet its Service Level Agreement (SLA) parameters); [0089] lines 3-7 the present subject matter facilitates moving VM data to clusters that are most suited to store the VM data. This ensures that the performance of the VMs, upon their movement to their respective target clusters, meet the SLA parameters (as gain)).

Mohanta and Ji fail to teach wherein the destination host comprises a highest migration gain.

However, Takamatsu teaches wherein the destination host comprises a highest migration gain ([0083] lines 1-6 a host large in average data transfer rate may be selected so that performance after shifting is maximized. In this specific example, the data transfer rate at shifting to the host B is 244 MB/s whereas the data transfer rate at shifting to the host C is 289 MB/s. Accordingly, the host C is selected as a destination host.)

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta and Ji with the teachings of Takamatsu because Takamatsu’s teaching of selecting a host with higher data transfer rates allows for performance to be maximized (see Takamatsu, [0083] lines 1-3 a host large in average data transfer rate may be selected so that performance after shifting is maximized).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanta and Ji, as applied to claim 14 above, in view of Padala et al. (US 9363192 B2 herein Padala).
Padala was cited in the previous office action.

As per claim 16, Mohanta and Ji teach the computer-implemented method of claim 14. 

Mohanta and Ji fail to teach further comprising: identifying an affinity rule between the workload and a second workload, wherein the destination cluster is identified based on the second workload being executed using the destination cluster.

However, Padala teaches further comprising: identifying an affinity rule between the workload and a second workload, wherein the destination cluster is identified based on the second workload being executed using the destination cluster (Col. 7 lines 57-59 A cluster level affinity policy between two VMs will ensure that both VMs will be placed on hosts belonging to the same cluster).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta and Ji with the teachings of Padala because Padala’s teaching of an affinity rule allows for VMs to be placed on devices that allow for physical resources to be used efficiently (see Padala, Col. 1 lines 8-11 Placement of resource-consuming clients, such as virtual machines (VMs), on the right host devices in a distributed computer system is an important factor in efficiently utilizing physical resources in the distributed computer system).
	
As per claim 17, Mohanta and Ji teach the computer-implemented method of claim 14. Additionally, Padala teaches further comprising: determining that the workload utilizes a database maintained by a second workload, wherein the destination cluster is identified based on the second workload being executed using the destination cluster (Col. 7 lines 57-59 A cluster level affinity policy between two VMs will ensure that both VMs will be placed on hosts belonging to the same cluster; Col. 10 lines 38-48 detect a remediation-requiring condition in the form of a policy violation, such as anti-affinity/affinity rule violation, for a VM and make a remediation placement request to move the VM out of the current cluster…When this remediation placement request is processed, the client placement engine 350 will automatically remediate the policy violation by choosing the right cluster, datastore and/or network matching the existing policies for the VM; Col. 12 lines 38-45 a list of potential clusters for the client to be placed and one or more rules specifying constraints for the client with respect to clusters and/or datastores. At block 506, a remediation placement problem is constructed by the placement controller. The remediation placement problem may contain the resource requirements and policies of the client to be relocated and a set of clusters that are suitable for the placement of the client.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanta and Ji, as applied to claim 14, in view of Sato et al. (US 10853128 B2 herein Sato).
Sato was cited in the previous office action.

As per claim 18, Mohanta and Ji teach the computer-implemented method of claim 14. Mohanta specifically teaches source cluster ([0047] lines 10-13 the receiving of the VM attributes and the determination of the movement values may be initiated in response to a detection that the health of a source cluster, i.e., the cluster on which the VMs are hosted, is degraded).

Mohanta and Ji fail to teach wherein the workload is identified in response to the source being placed in a maintenance mode.

	However, Sato teaches wherein the workload is identified in response to the source being placed in a maintenance mode (Col. 11 lines 40-42 At step S10, the migration control unit 33 selects any of virtual machines VM deployed at a host 10 at which maintenance is performed.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta and Ji with the teachings of Sato because Sato’s teaching of migrating a VM when a host is in maintenance mode allows for the host to be updated during maintenance (see Sato, Col. 4 lines 32-34 The maintenance is performed to update an operating system (OS) executed by the host 10a, update virtualization software).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanta and Ji, as applied to claim 15, in view of Yang et al. (CN102170440A herein Yang).
The claim mappings of Yang are made with a translation of CN102170440A.
As per claim 21, Mohanta and Ji teach the computer-implemented method of claim 15. Mohanta specifically teaches further comprising: proposing the cross-cluster migration recommendation (Fig. 8, item 818 Instructions to select a cluster of nodes among a plurality of clusters of nodes to which the first VM data is to be moved based on a cluster value of each of the plurality of clusters of nodes, wherein the cluster values of the plurality of clusters of nodes are determined based on a cluster model indicating dependence of cluster value of a cluster on a plurality of cluster attributes of the cluster; [0039] lines 1-6 the first VM data 228 may have to be moved from the first cluster 202 to another cluster. The movement of the first VM data 228 may have to be performed for various reasons, such as in response to a determination that the first VM 224 is to be migrated from the first cluster 202;).
Additionally, Ji teaches reserving a resource associated with the cross-cluster migration recommendation (Col. 10 lines 46-47 resources reserved for the migration; Col. 9 lines 25-28 A process (such as a virtual machine) can be migrated to a computer system in the same cluster, but need not be as it could be migrated to a computer system in a different cluster).

Mohanta and Ji fail to teach the cross-cluster migration recommendation for authorization; and reserving the cross-cluster migration recommendation for a time period for receiving the authorization of the cross-cluster migration recommendation.

However, Yang teaches the cross-cluster migration recommendation for authorization; and reserving the cross-cluster migration recommendation for a time period for receiving the authorization of the cross-cluster migration recommendation ([0031] the destination cluster central node sets a validity period for the approved migration privilege ticket; [0009] the central node of the destination cluster needs to authenticate the client program of the source cluster, and then the client program can successfully obtain the permission to write data into the destination cluster).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Mohanta and Ji with the teachings of Yang because Yang’s teaching of authenticating cross cluster migration provides security (see Yang [0002] The invention proposes a method for providing a security function for data migration between storage clouds).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        /H.L./Examiner, Art Unit 2195